ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to claims 22-44 have been considered but the scope and content of the amendments do not place the application in condition for allowance.  
Applicant’s arguments directed towards such limitations as "Hotta does not disclose a current transducer connected to a circuit portion of an electronic power switch drive in a non-isolated manner, as recited in claim 22"  (see the final Office action, Response to Arguments) are not persuasive within a reasonable interpretation of the Specification.  In the Specification the terminology "the current transducer being connected . . . in a non-isolated manner" (¶ [0015]), as example of one such usage, is not accompanied by any further delimitation, specificity, or particular definitions beyond being "non-isolated."  
Claim 22 requires "wherein the current transducer comprises at least one magnetic field sensor."  A reasonable interpretation of this limitation is that a magnetic field will be essential to the sensing of current and the transducing/transconductance process of the sensor.  The Specification further discloses by illustration, in FIGs. 5-7, a "current sensor, non-isolated (8)" as a perforated body around "the output conductor 7" (¶ [0081]) or "[t]he current transducer 8 may further advantageously comprise . . . Hall effect sensors" (FIG. 7;  ¶ [0082]); which is in keeping with the claimed magnetic field limitation of the sensor.  The nature of these illustrations and their accompanying descriptions are reasonably interpreted Hotta.  See the final Office action for details and reasoning as to claim 22 and the similarities in the rejections of claims 36, 37, and the related dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849